NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 THOMAS LAMONT MOTON, Petitioner.

                         No. 1 CA-CR 16-0340 PRPC
                              FILED 9-7-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2012-127763-001
                  The Honorable Dawn M. Bergin, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Respondent

Thomas Lamont Moton, Florence
Petitioner



                       MEMORANDUM DECISION

Judge Michael J. Brown delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jennifer B. Campbell joined.
                             STATE v. MOTON
                            Decision of the Court

B R O W N, Judge:

¶1             Thomas Lamont Moton petitions for review of the summary
dismissal of his petition for post-conviction relief. We have considered the
petition for review and, for the reasons stated, grant review but deny relief.

¶2           Moton was convicted by a jury of first-degree murder. The
superior court sentenced him to natural life in prison. This court affirmed
the conviction and sentence on appeal. State v. Moton, 1 CA-CR 13-0748
(Ariz. App. Dec. 30, 2014) (mem. decision).

¶3             Moton filed a timely notice of post-conviction relief. Moton
elected to represent himself and filed a pro se petition for post-conviction
relief alleging claims of ineffective assistance of counsel, illegal sentence,
and prosecutorial misconduct. Ruling that the claims of illegal sentence
and prosecutorial misconduct were precluded and that Moton failed to
state a colorable claim of ineffective assistance of counsel, the superior court
summarily dismissed the petition.

¶4            On review, Moton argues the superior court erred in
summarily dismissing his claims of ineffective assistance of counsel and
prosecutorial misconduct. We review the summary dismissal of a
proceeding for post-conviction relief for abuse of discretion. State v.
Bennett, 213 Ariz. 562, 566, ¶ 17 (2006).

¶5            The superior court did not err in summarily dismissing the
petition for post-conviction relief. The court issued a ruling that clearly
identified, fully addressed, and correctly resolved the claims raised by
Moton. Further, the court did so in a thorough, well-reasoned manner that
will allow any future court to understand the court's ruling. Under these
circumstances, "[n]o useful purpose would be served by this court




                                       2
                            STATE v. MOTON
                           Decision of the Court

rehashing the [superior] court's correct ruling in a written decision." State
v. Whipple, 177 Ariz. 272, 274 (App. 1993). We therefore adopt the court's
ruling.

¶6           Accordingly, although we grant review, we deny relief.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         3